Citation Nr: 0408772	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  03-09 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.  He was awarded the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, wherein the RO granted service 
connection for tinnitus and assigned an initial 10 percent 
evaluation, effective February 15, 2002.

The Board observes that in a claim involving disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 
12 Vet. App. 119 (1999).  Therefore, the issue has been 
framed as that listed on the front page of this decision.  

This case has been advanced on the docket because of the 
veteran's advancing age in docketing the appeal.  38 C.F.R. 
§ 20.900(c) (2003). 


FINDINGS OF FACT

1.  The veteran has been assigned the maximum schedular 
rating available for recurrent bilateral tinnitus.  

2.  Bilateral tinnitus is not manifested by an exceptional or 
unusual disability picture.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R §3.321, 4.1, 4.87, 
Diagnostic Code 6260 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  

Notice

The issue currently before the Board is entitlement to 
separate disability ratings for each ear for the veteran's 
service-connected bilateral tinnitus, and a recent VA General 
Counsel opinion has concluded that the notice provisions of 
38 U.S.C.A. § 5103(a) do not apply to such claims.  See 
VAOPGCPREC 2-2004 (VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim for separate disability ratings for each ear for 
bilateral service-connected tinnitus because there is no 
information or evidence that could substantiate the claim, as 
entitlement to separate ratings is barred by current 
Diagnostic Code 6260 and by the previous versions of 
Diagnostic Code 6260 as interpreted by a previous precedent 
opinion of the General Counsel (see VAOPGCPREC 2-2003)).  In 
addition, in an April 2003 statement of the case, the RO 
informed the veteran that VA was proposing a note to 
Diagnostic Code 6260 which would make clear that a single 
evaluation is to be assigned for recurrent tinnitus, whether 
the sound is perceived in one ear, both ears, or in the head.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260 (effective from 
June 13, 2003).  Thus, the amendment to Diagnostic Code 6260 
definitively stating that only a single 10 percent disability 
rating is authorized for tinnitus merely restated the law as 
it existed both prior to and after the amendment.  In any 
event, the veteran's representative indicated in a written 
argument, dated in March 2004, that he was apprised of the 
regulatory change to Diagnostic Code 6260.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

In the present case, there is no reasonable possibility that 
any assistance from VA would aid the veteran in 
substantiating his claim because, as will be explained 
further below, current law prohibits the assignment of 
separate ratings for each ear for bilateral tinnitus.  
Accordingly, the Board finds that VA is not required to 
assist the veteran in the development of this claim.  See 
also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in cases 
where the law is dispositive of the claim, the claim should 
be denied due to a lack of entitlement under the law).  

Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. Part 
4 (2003).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1 (2003).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

The veteran's bilateral tinnitus is currently rated 10 
percent disabling pursuant to 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  At the time he filed his claim at the RO in 
February 2002, Diagnostic Code 6260 provided a maximum 10 
percent rating for recurrent tinnitus.  A note following the 
diagnostic code stated that a separate evaluation for 
tinnitus may be combined with an evaluation under diagnostic 
codes 6100, 6200, 6204, or another diagnostic code, except 
when tinnitus supports an evaluation under one of those 
diagnostic codes.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002).  

Subsequently, 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
amended, effective June 13, 2003.  The new version of 
Diagnostic Code 6260 still assigns a maximum 10 percent 
rating for recurrent tinnitus.  However, the notes following 
the diagnostic code now includes the following:  Note (1):  A 
separate evaluation for tinnitus may be combined with an 
evaluation under Diagnostic Codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  Note (2):  Only a 
single evaluation is to be assigned for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head.  Note (3):  Objective tinnitus (in which the sound 
is audible to other people and has a definable cause that may 
or may not be pathologic) is not to be evaluated under 
Diagnostic Code 6260, but rather is to be evaluated as part 
of any underlying condition causing it.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (effective from June 13, 2003).  

In a written argument, dated in March 2004, the veteran's 
representative has argued that the veteran is entitled to 
separate ratings for his left and right ear tinnitus.  
However, as discussed in the General Counsel opinion, 
subjective tinnitus, which is what the veteran has been 
diagnosed with, is defined as the perception of sound in the 
absence of an external stimulus which arises from the brain, 
not the ears.  Therefore, the undifferentiated nature of the 
source of the noise, i.e., the brain, is the primary basis 
for VA's practice of rating tinnitus as a single disease 
entity.  See VAOPGCPREC 2-2003.  Therefore, for the purpose 
of rating tinnitus, the perception of sound in one or both 
ears is irrelevant and the assignment of separate ratings 
based on each ear would be inappropriate.  Furthermore, the 
amendment to Diagnostic Code 6260 definitively stating that 
only a single 10 percent disability rating is authorized for 
tinnitus merely restated the law as it existed both prior to 
and after the amendment.  Accordingly, the Board finds no 
basis to find the prior version of Diagnostic Code 6260 
ambiguous.  

Additionally, there is no applicable alternative diagnostic 
code under which the evaluation of the veteran's tinnitus 
might be increased.  As noted above, Diagnostic Code 6260 
refers to the possibility that an evaluation for tinnitus 
might be combined with separate evaluations not only for 
impaired hearing (under Diagnostic Code 6100), as has been 
done in this case, but also for chronic suppurative otitis 
media, mastoiditis, and/or cholesteatoma (under Diagnostic 
Code 6200) or peripheral vestibular disorders (under 
Diagnostic Code 6204).  However, the veteran has not been 
diagnosed or granted service connection for chronic 
suppurative otitis media, mastoiditis, cholesteatoma, or a 
peripheral vestibular disorder.  Hence, there is no basis for 
an additional rating.  

Furthermore, the Board has also considered whether an 
evaluation in excess of 10 percent is warranted for the 
veteran's tinnitus on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).  However, the evidence of record does not 
demonstrate that the veteran's tinnitus has resulted in a 
disability picture that is unusual and exceptional in nature.  
There is no indication that the condition ever has required 
frequent hospitalization, or that tinnitus alone markedly 
interferes with employment so as to render impractical the 
application of schedular standards.  Accordingly, an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2003).  

As the 10 percent rating under Diagnostic Code 6260 
represents the maximum schedular evaluation assignable for 
the veteran's tinnitus from February 15, 2002, the effective 
date of the initial grant of service connection, the Board 
also finds that a staged rating for tinnitus is not 
warranted.  See Fenderson, supra.  In a March 2004, written 
argument to the Board, the veteran's representative argued 
that a 10 percent rating per ear should be assigned for 
tinnitus.  However, as noted above, the rating schedule 
contemplates that tinnitus (like a number of other conditions 
listed in the rating schedule) is but a single disability, 
whether one or both ears are involved, and separate ratings 
per ear are not permitted.  See 68 Fed.Reg. 25822 (2003); 
VAOPGCPREC 2-2003.

The preponderance of the evidence is against the claim for a 
higher rating for tinnitus.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim for an evaluation in excess of 10 percent for 
tinnitus is denied.



	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

	


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



